DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 4/12/2021.
Response to Amendment
The amendments filed on 6/21/2021 have been entered.
Claim 1 has been amended.
Claims 2-22 have been added.
The amendments have been fully considered.
Claim Objections
Claim 10 recites "further comprising wherein the request is received from a second service provider", it should be - - wherein the request is received from a second service provider - -.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 7-8, 11-13, 15-16, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayed et al. (US 9137094 B1, hereinafter Sayed) in view of Gould et al. (US 8949982 B2, hereinafter Gould).
Regarding claim 1, Sayed discloses a method of interfacing with a registry for a domain name system (Fig. 1, element 130, a DNS registrar system (see col. 3, lines 40-45); col. 5, lines 44-47, the registrar is configured to maintain DNS records, it’s clear that these DNS records refer to DNS registry records because a registrar, by definition, manages the registration of domain names for one or more top-level domain registries, see GOOGLE (About Registrars and Registries, Sep 2015), and paragraph [0004] of the present application), the method comprising: 
receiving, by a service provider, a request for an action associated with a domain name (col. 3, line 43, an "application provider system"; col. 3, lines 55-61, "an application function is implemented by one or more computers. In one example, the application function is implemented by [...] one or more computers that are associated with the application provider system 120, such as the host computing devices 150. The systems and methods described herein allow a user-specified domain name to be associated with the application function in response to a request to do so from the user, which may be received, for example, in the form of a user input at the user system 110"; col. 4, lines 3-10, "In examples where the application function is implemented at the application provider system 120, the request to associate the user-specified domain name can be received at the user system 110 and transmitted to the application provider system 120 via the network 140") and 
an authorization to request the action at a registry on behalf of a registrant of the domain name (col. 7, lines 9-16, "the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token. The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar 
providing, via a service interface for the registry, a corresponding request and a corresponding authorization (col. 7, lines 9-16, "The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name"; col. 7, lines 22-30, "Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations").
Sayed does not disclose that the registry is operable to perform the action without a need for support by a registrar for the domain name; and receiving a confirmation from the registry.
Gould discloses that the registry is operable to perform the action without a need for support by a registrar for the domain name (col. 5, line 45 to col. 6, line 6, " Registry 203 receives a "Domain Create" request from Registrar 202, requesting Registry 203 to lease a domain name (e.g., "www.example.com") to Registrant 201. Registrar 202 typically sends the "Domain Create" request after Registrant 201, which may be an individual user or an organization, asks Registrar 202 to register the domain name [...] Registry 203 accesses registration system 204 (FIG. 2) for the particular TLD sought, and determines whether the requested domain name has already been registered [...] if the requested domain name has not yet been registered, registration system 204 stores the domain name, and information associated therewith, in registry database 211 (FIG. 2)" - note that the "action" has been mapped to creating the record, while the request is received from a registrar, the action itself does not 
receiving a confirmation from the registry (col. 6, lines 2-4, "registration system 204 returns a message, that Registry 203 sends to Registrar 202, stating that the requested domain name has now been registered").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sayed in view of Gould so that the registry is operable to perform the action without a need for support by a registrar for the domain name; and receiving a confirmation from the registry.
One of ordinary skill in the art would have been motivated because it facilitate implementation of the invention by leveraging existing and well-known protocols in the art.
Regarding claim 2, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 1, above, wherein the request is received from a requestor (Sayed, col. 3, line 43, an "application provider system"; col. 3, lines 55-61, "an application function is implemented by one or more computers. In one example, the application function is implemented by [...] one or more computers that are associated with the application provider system 120, such as the host computing devices 150. The systems and methods described herein allow a user-specified domain name to be associated with the application function in response to a request to do so from the user, which may be received, for example, in the form of a user input at the user system 110"), 
the method further comprising: providing a corresponding confirmation to the requestor (Gould, col. 6, lines 5-8, "Registrar 202 notifies Registrant 201 that they successfully processed the registration request for this particular domain name").

Regarding claim 5, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 4, above, wherein the authorization token is an authorization token for a specific purpose (Sayed, col. 7, lines 9-16, "The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name").
Regarding claim 7, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 1, above, wherein the authorization comprises an authentication assertion representing that the registrant has successfully authenticated an identity of the registrant with an identity provider (Sayed, col. 6, line 61 to col. 7,line 6, "A button 414 can then be used to cause the username and password, as supplied in the form fields 412, to be transmitted from the user system 110 to the registrar system 130. Upon receiving the username and password from the user system 110, the registrar system can transmit information to the user system 110 that causes the second alternative configuration screen 420 to be displayed at the user system 110. The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided" (username and password implies authentication, the authorization is then dependent on the authentication and therefore, authorization comprises a step of authenticating)).
Regarding claim 8, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 1, above, wherein the authorization comprises a signature provided 
Regarding claim 11, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 1, above, wherein the request is received from the registrant of the domain name (Sayed, col. 3, lines 55-61, "The systems and methods described herein allow a user-specified domain name to be associated with the application function in response to a request to do so from the user, which may be received, for example, in the form of a user input at the user system 110").
Regarding claims 12-13, 15-16, 18-19 and 22, Sayed discloses a system for interfacing with a registry for a domain name system, the system for interfacing with the registry for the domain name system comprising: a processor; a data storage device; and program instructions stored on the data storage device that, when executed by the processor, cause the system to perform operations (a storage medium including program instructions executable by the one or more processors that, when executed, cause the one or more processors to perform operations).
The remaining limitations of claims 12-13, 15-16, 18-19 and 22 recite features similar in scope to those of claims 1-2, 4-5, 7-8, and 11. Therefore, claims 12-13, 15-16, 18-19 and 22 are rejected for the same reasons as set forth above in the rejection to claim(s) 1-2, 4-5, 7-8, and 11.
Claim 6, 10, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayed (US 9137094 B1) in view of Gould (US 8949982 B2), as respectively applied to claims 1 and 12, above, and further in view of Veeramachaneni et al. (US 20130080341 A1, hereinafter Veeramachaneni).
Regarding claim 6, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 4, above.

Veeramachaneni discloses providing the authorization token to a second service provider to authorize the second service provider to request a second action associated with the domain name at the registry on behalf of the registrant of the domain name (¶[0060], "FIG. 9 demonstrates an exemplary attempted domain create of EXAMPLE.TLD3 by Registrant 2 and Registrar 2, where Registrant 1 and Registry 1 have given consent for others to register one or more related namespaces. As shown in FIG. 9, Registrant 1 creates a consent for EXAMPLE.TLD3 and passes that information to Registrar 1. Registrar 1 then creates a consent for EXAMPLE.TLD3 and a consent identifier (in this example ABC-1234) and passes that information to the Registry. The Registry then validates that Registrant 1 is the consent holder. Subsequently, the Registry generates a server consent id (in this case, DEF-6789) creates a consent record, and returns a full consent id. Registrant 1 then provides this consent ID for EXAMPLE.TLD3 to Registrant 2, who sends a request to Registrar 2 to register EXAMPLE.TLD3 with consent. Registrant 2 then sends a domain create request to the Registry, which validates the consent, disables the grouping validation, creates the domain EXAMPLE.TLD3, and updates the consent information in the Registry Database").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Sayed and Gould in view of Veeramachaneni for providing the authorization token to a second service provider to authorize the second service provider to request a second action associated with the domain name at the registry on behalf of the registrant of the domain name.

Regarding claim 10, the combined system of Sayed and Gould discloses the invention substantially as applied to claim 1, above.
The combined system of Sayed and Gould does not disclose that the request is received from a second service provider.
Veeramachaneni discloses that a request may be received from a second service provider (¶[0060], "FIG. 9 demonstrates an exemplary attempted domain create of EXAMPLE.TLD3 by Registrant 2 and Registrar 2, where Registrant 1 and Registry 1 have given consent for others to register one or more related namespaces. As shown in FIG. 9, Registrant 1 creates a consent for EXAMPLE.TLD3 and passes that information to Registrar 1. Registrar 1 then creates a consent for EXAMPLE.TLD3 and a consent identifier (in this example ABC-1234) and passes that information to the Registry. The Registry then validates that Registrant 1 is the consent holder. Subsequently, the Registry generates a server consent id (in this case, DEF-6789) creates a consent record, and returns a full consent id. Registrant 1 then provides this consent ID for EXAMPLE.TLD3 to Registrant 2, who sends a request to Registrar 2 to register EXAMPLE.TLD3 with consent. Registrant 2 then sends a domain create request to the Registry, which validates the consent, disables the grouping validation, creates the domain EXAMPLE.TLD3, and updates the consent information in the Registry Database").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Sayed and Gould in view of Veeramachaneni so that the request is received from a second service provider.
One of ordinary skill in the art would have been motivated because it would enable registrants with flexibility to choose appropriate service providers.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 14980158 in view of Sayed (US 9137094 B1) and Gould (US 8949982 B2). 
For example, regarding claim 1,

    PNG
    media_image1.png
    405
    987
    media_image1.png
    Greyscale

US Patent Application No. 14980158 does not disclose receiving, by a service provider, a request for an action associated with a domain name and an authorization to request the action at a registry on behalf of a registrant of the domain name; and receiving a confirmation from the registry.
Sayed discloses receiving, by a service provider, a request for an action associated with a domain name and an authorization to request the action at a registry on behalf of a registrant of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent Application No. 14980158 in view of Sayed for receiving, by a service provider, a request for an action associated with a domain name and an authorization to request the action at a registry on behalf of a registrant of the domain name.
One of ordinary skill in the art would have been motivated because it would facilitate management of DNS records (Sayed, implied, col. 1, lines 22-34).
The combined system of US Patent Application No. 14980158 and Sayed does not disclose receiving a confirmation from the registry.
Gould discloses receiving a confirmation from the registry (col. 6, lines 2-4, "registration system 204 returns a message, that Registry 203 sends to Registrar 202, stating that the requested domain name has now been registered").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of US Patent Application No. 14980158 and Sayed in view of Gould for receiving a confirmation from the registry.

Claim 4 is similarly rejected in view of claim 4 of US Patent Application No. 14980158.
Claim 12 is rejected in a similar manner as Claim 1, in view of Claim 1 of US Patent Application No. 14980158, Sayed further disclosing a system for interfacing with a registry for a domain name system, the system for interfacing with the registry for the domain name system comprising: a processor; a data storage device; and program instructions stored on the data storage device that, when executed by the processor, cause the system to perform operations (a storage medium including program instructions executable by the one or more processors that, when executed, cause the one or more processors to perform operations).
Claim 15 is similarly rejected in view of claim 4 of US Patent Application No. 14980158.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3, 9, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446